Citation Nr: 1735660	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  10-06 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a recurrent skin disorder to include, chloracne, acne vulgaris, seborrheic keratosis, a hyper-pigmented papules and comedones claimed as the result of herbicide agent exposure.


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to October 1969.  The Veteran served in the Republic of Vietnam and was awarded the Combat Action Badge.

The matter came before the Board of Veterans' Appeals (Board) on an appeal from a July 2008 rating decision of the Regional Office (RO) in Houston, Texas, which in pertinent part, denied service-connection for chloracne, claimed as a result of herbicide agent exposure. 

In July 2013, May 2016 and February 2017, the Board remanded the Veteran's appeal to the RO for additional action.  The directives of the remands have been complied with and this matter is before the Board for decision.  The Veteran is now deceased.

The Appellant in this claim is now his widow.  She has also filed a death indemnity claim (DIC) that is pending below at the AOJ and is not currently before the Board.


FINDING OF FACT

The Veteran does not currently have chloracne, acne vulgaris, seborrheic keratosis, a hyper-pigmented papules and comedones claimed as the result of herbicide agent exposure.


CONCLUSION OF LAW

The criteria for service-connection for chloracne, acne vulgaris, seborrheic keratosis, a hyper-pigmented papules and comedones claimed as the result of herbicide agent exposure was not met. 38 U.S.C.A.§§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103 (a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent VCAA notification in May 2008.  This letter, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384   (1993); Sutton v. Brown, 9 Vet. App. 553   (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran's service treatment records, private treatment records and VA examination were obtained.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696   (2009).  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

Merits of the Claim

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A.§ 5107 (b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).

The Veteran essentially contends in a January 2008 VA examination that he has been treated for acne but could not say when it started, and has had recurrent problems since service.  He stated that his skin condition was related to exposure to Agent Orange.  Upon discharge from service the Veteran was only noted to have scars on his face from a burn.  In June of 1969, while on active duty he was seen for a papular eruption on his chin.  The Veteran was diagnosed for pseudo folliculitis and was instructed not to shave.

The Veteran served in the Republic of Vietnam during the Vietnam War era, and, as such, he was presumptively exposed to herbicides therein.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(i).  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.  Further, certain skin conditions such as chloracne or other acneform diseases consistent with chloracne are presumptively associated with herbicide exposure. 38 C.F.R. § 3.309 (e).

The Board notes, however, that a review of the records does not specifically show the Veteran's skin disorder was diagnosed as chloracne or an acneform disease consistent with chloracne.  In that regard the first prong of the test for service connection is not met.  Private treatment records dated January 1996 shows that he was treated for acne vulgaris and generally did well with medication.  In January 1998, his acne was well-controlled with medication.  In February 1999, private treatment records show that he had a diagnosis of Acne grade 1+.  In October 2003, the Veteran was seen for acne and requested Retin-A for his skin condition.  

In order to determine if there was a diagnosis of a skin disorder, a VA examination was conducted in October 2013.  The examiner found that the Veteran specifically did not have a diagnosis of chloracne or other acneform disease consistent with chloracne.  

The Veteran was diagnosed with oily skin/sebaceous gland disorder.  The Veteran was afforded a second VA examination in March 2017, pursuant to remand directive to clarify his diagnosis.  The examiner found that there were no records or documentation of chloracne in the Veteran's service treatment record and none noted on the examination.  The examiner did not find acne vulgaris on examination and no record of treatment at the VA since April 2010.  The Veteran does, however, have a history of treatment for acne and acne vulgaris.  There was also no finding of seborrheic keratosis on examination or history.

The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion. See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

In this case, the Board has already noted that the VA examiner is presumed qualified to render a competent medical opinion, and that the examiner was familiar with the Veteran's medical history from review of the VA claims folder.  Further, the examiner's findings regarding this matter were not expressed in equivocal or speculative language, and were supported by stated rationale describing what characteristics were consistent with chloracne.  The Board also reiterates that no competent medical opinion is of record which explicitly refutes the October 2013 or March 2017, VA examinations which showed that the Veteran has been diagnosed with acne but not chloracne.

In view of the foregoing, the Board finds that the competent medical evidence of record reflects the Veteran does not have chloracne or other acneform diseases consistent with chloracne.  Therefore, he is not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e) based upon his presumed in-service exposure to herbicides. 

Despite the foregoing, the Board notes the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board has already noted the Veteran has reported recurrent skin problems since his return from service in the Republic of Vietnam but in his own statement he said that he could not remember when the problems started.  Further, there was no ongoing medical evidence of a skin disorder until decades after his separation from service.  He was treated for acne which responded well to medication.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition);  see also Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000)  (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  The Board also reiterates that while he was diagnosed with acne he was never diagnosed with chloracne. 

In the March 2017 VA examination the examiner opined that the Veteran's claimed skin condition is less likely than not (less than 50 percent probability) incurred in or otherwise the result of the Veteran's active service.  The Board reiterates that the VA examiner is presumed qualified to render a competent medical opinion, was familiar with the Veteran's medical history, and there is no competent medical opinion which explicitly refutes the VA examiner's findings.  Further, the examiner's opinion on this matter was not expressed in speculative or equivocal language, and was supported by stated rationale which referenced both the supporting lay statements and documented medical history both during and since service.  Therefore, the Board finds that this opinion is adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against finding the Veteran does not have a current skin disorder.  His skin disorder that noted in 2010 was acne which occurred after service and was not incurred in or otherwise the result of his active service, to include exposure to herbicides therein.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case. See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

For these reasons, the Board finds that the Veteran's claim of service connection for a skin disorder must be denied.



ORDER

Entitlement to service connection for a skin disorder, to include, chloracne, acne vulgaris, seborrheic keratosis, a hyper-pigmented papules and comedones claimed as the result of herbicide agent exposure, is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


